         Case 1:20-cv-00849-CKK Document 129 Filed 10/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________

EDWARD BANKS, et al.,

                       Plaintiffs,

       v.                                            No. 1:20-cv-849 (CKK)

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

                  Defendants.
____________________________________

                  SECOND AMENDED ORDER APPOINTING AMICUS

      Upon request of the amici curiae and with consent of the parties, the Court issues this
Second Amended Order to modify the reporting deadlines applicable to amici curiae.

        The Court hereby continues the appointment of Grace M. Lopes and Mark Jordan as amici
curiae to provide information to the Court as to Defendants’ compliance with the requirements set
out in the Court’s preliminary injunction. ECF Nos. 99, 100. The amici are appointed in order to
provide the Court with information as to Defendants’ compliance with the Court’s preliminary
injunction. Defendants contend that they have implemented all safety protocols, thus creating a
factual dispute with Plaintiffs as to the conditions at Defendants’ facilities.

        Further, the Court ORDERS that Grace M. Lopes and Mark Jordan shall be able to enter
Department of Corrections (“DOC”) facilities, including Correctional Treatment Facility (“CTF”)
and the Central Detention Facility (“CDF”) unannounced and bring with them cameras, cell
phones, writing implements, and any other equipment required to conduct their site visits. Once
in the facilities, Grace Lopes and Mark Jordan shall be permitted to inspect areas of the facilities
without limitation, and shall be permitted to speak with staff and residents in confidence and
outside of the presence of DOC supervisors and staff.

         It is further ORDERED that Grace M. Lopes and Mark Jordan shall be permitted to review
all pertinent DOC records and documents, electronic or otherwise, and video footage in connection
with their investigation. The DOC is also ORDERED to preserve all pertinent documents and
video footage.

       It is further ORDERED that the DOC shall make all CTF and CDF managers and staff
available for interviews, including telephonic interviews conducted by amici.
        Case 1:20-cv-00849-CKK Document 129 Filed 10/26/20 Page 2 of 2




        It is further ORDERED that amici curiae be provided by DOC with a sufficient supply of
full personal protective equipment to safely enable their inspections at the time of those
inspections.

        It is further ORDERED that amici curiae shall begin to conduct their review by no later
than OCTOBER 16, 2020. They shall further provide the parties and the Court with an oral report
of the conditions of the facilities by no later than NOVEMBER 9, 2020. And, they shall provide a
written report by no later than NOVEMBER 20, 2020.

       The Court shall coordinate with the parties and issue an additional Order to schedule a
hearing for the oral report.

Dated: October 26, 2020

                                                     /S/
                                                   Colleen Kollar-Kotelly
                                                   United States District Judge




                                               2
